PER CURIAM.
Appellant Ronald Hoskin was convicted by a Phelps County jury of tampering with a motor vehicle [§ 560.175, RSMo 1969, V.A. M.S.] and sentenced to a two-year prison term. He seeks reversal of the judgment contending the verdict of the jury is against the weight of the evidence and his trial was prejudicially tainted by prosecutorial misconduct.
A challenge to the weight of the evidence presents no reviewable issue. State v. Booker, 503 S.W.2d 76 (Mo.App. 1973). Treating appellant’s point as being directed to the sufficiency of the evidence, we have carefully read the trial transcript and find the evidence in support of the jury’s verdict sufficient to sustain appellant’s conviction.
Appellant’s complaints regarding the prosecuting attorney are not supported by the record, and we conclude appellant had a fair and impartial trial.
No error of law appears and an opinion would have no precedential value.
Judgment affirmed pursuant to Rule 84.-16(b), V.A.M.R.
All concur.